           Case 2:18-cv-02892-EFB Document 22 Filed 07/29/20 Page 1 of 2
 1   HARVEY P. SACKETT (72488)
 2

 3
     548 Market Street, Suite 38822
 4   San Francisco California, 94104-5401
     Telephone: (408) 295-7755
 5   Facsimile: (408) 295-7444
 6
     /as
 7
     Attorney for Plaintiff
 8

 9
                                    UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
                                          SACRAMENTO DIVISION
12

13   JEFFREY BIANCHINI,                                ) Case No. 2:18-cv-02892-EFB
                                                       )
14              Plaintiff,                             )
                                                       )
15   v.                                                ) STIPULATION AND PROPOSED ORDER
                                                       )
16   ANDREW M. SAUL,                                   )
17   Commissioner of Social Security,                  )
                                                       )
18            Defendant.                               )
                                                       )
19                                                     )
20
              Plaintiff and Defendant, through their respective attorneys, hereby stipulate that Plaintiff
21
     shall have a thirty (30) day extension of time until August 23, 2020, in which to e-file his Reply
22
     to Defendants Cross-Motion for Summary Judgment. This extension is necessitated due to
23
     Plaintiff’s counsel’s schedule of administrative hearing and district court briefs due. Plaintiff
24
     makes this request in good faith with no intention to unduly delay the proceedings. Defendant
25
     has no objection and has expressly stipulated to the requested relief.
26

27

28


                                                        1
     STIPULATION AND ORDER
        Case 2:18-cv-02892-EFB Document 22 Filed 07/29/20 Page 2 of 2
 1   Dated: July 24, 2020               /s/HARVEY P. SACKETT
 2                                      HARVEY P. SACKETT
                                        Attorney for Plaintiff
 3                                      JEFFREY BIANCHINI

 4

 5   Dated: July 24, 2020               /s/MICHAEL K. MARRIOTT
                                        MICHAEL K. MARIOTT
 6                                      Special Assistant U.S. Attorney
 7                                      Social Security Administration
                                        [*As authorized by email 07/24/2020]
 8   IT IS ORDERED.
 9

10   Dated: July 29, 2020.
                                        EDMUND F. BRENNAN
11                                      United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           2
     STIPULATION AND ORDER
